11 U.S. 112
7 Cranch 112
3 L.Ed. 286
WHELANv.THE UNITED STATES.
February 20, 1812

1
THIS cause standing so late on the docket that it was not likely to be called for trial at this term, DALLAS, for the United States, suggested the propriety of assigning a particular day for the hearing, as it was a case of importance, and involved a question of jurisdiction, viz: whether a seizure of a vessel, on waters navigable from the sea for vessels of ten and more tons burthen, for breach of a law of the United States, was to be tried by a jury. This question was said to be important because the judge of the district of Pennsylvania had refused to try any cases of that kind, until the question was finally settled by this Court.


2
The Court accordingly assigned a day for bearing that question, but intimated an opinion that it was already decided in the cases of the Vengeance 3. Dall. 297.—The Betsy and Charlotte. 4. Cranch, 443. and Yeaton v. United States, 5.Cranch, 281.


3
E. TILGHMAN, for the Appellant, after looking into those cases, abandoned the question as to jurisdiction, considering the cases cited as conclusive against him.


4
THE COURT, (all the judges being present), said that the question had been certainly settled in this Court, upon full argument.